The plaintiff in error, Tom Herndon, was convicted of robbery, and in accordance with the verdict of the jury on the 13th day of February, 1917, was sentenced to be imprisoned in the penitentiary at McAlester for the term of ten years. An appeal by case-made was perfected as that of a poor person, and he was committed to the penitentiary pending the determination of the appeal.
The Attorney General has filed a motion to abate, supported by the affidavits of Sam L. Morley, warden of the penitentiary, and E.M. Fry, as proof of the death of the plaintiff in error.
In a criminal prosecution, the purpose of the proceeding being to punish the defendant in person, the action *Page 196 
must necessarily abate upon his death. It is therefore adjudged and ordered that all proceedings in this prosecution be abated by reason of the death of the plaintiff in error, Tom Herndon, and the district court of Pittsburg county is directed to enter its appropriate order to that effect.
ARMSTRONG and MATSON, JJ., concur.